Citation Nr: 0010451	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-36 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether a substantive appeal of a November 1993 RO 
determination denying an earlier effective date for an grant 
of VA improved disability pension benefits was timely filed.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to an earlier effective date 
for a grant of VA improved disability pension benefits.


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to July 
1972.

In February 1992 the RO granted VA improved disability 
pension benefits to the veteran.  An effective date for the 
grant was assigned as September 8, 1989, based upon his date 
of claim.  In a November 1993 letter the RO denied an earlier 
effective date for this award.  The veteran filed a notice of 
disagreement; a subsequent statement of the case was issued.  
A VA Form 9 does not appear in the record until October 1995.  
In August 1995 the RO denied entitlement to an earlier 
effective date for VA improved disability pension benefits; 
the subsequent statement of the case made clear that the 
veteran had not submitted new and material evidence to reopen 
the previously denied claim.  An appeal ensued.

In a September 1997 decision the Board of Veterans' Appeals 
(Board) denied reopening the claim for an earlier effective 
date, on the basis that no new and material evidence had been 
submitted.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals, or "Court").  
Since the veteran had appealed his case to the Court, the 
Board was deprived of jurisdiction over the veteran's 
additional claim of clear and unmistakable error in the 
September 1997 decision.

In a February 1999 memorandum decision, the Court vacated and 
remanded the portion of the Board's decision that had denied 
the earlier effective date.  The Court held that the Board 
first needed to address its own jurisdiction, considering the 
October 1995 VA Form 9.  In so doing, the Board was to afford 
the veteran fair process in accordance with a recent decision 
which had followed the issuance of the Board's underlying 
decision, Marsh v. West, 11 Vet. App. 468, 471 (1998).  See 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Pursuant to the Court's remand, the Board sent the veteran a 
letter in May 1999 advising him that he could submit 
additional argument or evidence.  He responded by returning 
the letter to the Board the following month stating that he 
waived the 90-day period provided for him to submit such 
evidence, and requested adjudication.  The Board, however, to 
avoid prejudice to his claim and pursuant to Marsh, remanded 
this case to the RO in September 1999.  The RO was 
instructed, in essence, to provide the veteran the 
opportunity to submit additional argument and evidence on the 
question of the Board's jurisdiction, based upon whether his 
appeal had been timely filed, and if necessary, whether new 
and material evidence had been presented to reopen.  The RO 
has successfully complied with all requirements of the 
Board's remand.

In an October 1999 decision, the Board dismissed, without 
prejudice, the veteran's then-pending claim of clear and 
unmistakable error with the September 1997 Board decision.  
This was appropriate since the case had been appealed to the 
Court which had, in turn, rendered a decision.  See 38 C.F.R. 
§ 20.1400 (1999) (a final Board decision is not subject to 
revision on the basis of clear and unmistakable error such 
decision has been appealed to, and decided by, a Court of 
competent jurisdiction).

As there is no pending claim of clear and unmistakable error 
with the Board's September 1997 decision, and the required 
development has been completed, this case is now ready for 
appellate review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In November 1993 the RO denied entitlement to an earlier 
effective date for entitlement to VA improved disability 
pension benefits, and provided the veteran with notice of his 
appellate rights.

3.  A notice of disagreement was filed in April 1994; it 
reflects the veteran's address of record.

4.  On July 22, 1994 the RO sent a statement of the case to 
the veteran at his address of record.

5.  A VA Form 9 was received in October 1995, following an 
August 1995 RO denial, a September 1995 notice of 
disagreement, and a September 1995 statement of the case--
which indicates that the issue involved was whether new and 
material evidence had been presented to reopen the claim of 
an earlier effective date for VA improved disability pension 
benefits.


CONCLUSIONS OF LAW

1.  The October 1995 VA Form 9 was not a timely appeal of the 
November 1993 RO decision which had denied an earlier 
effective date for the grant of VA improved disability 
pension benefits.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 
38 C.F.R. §§ 20.101, 20.200, 20.202, 20.300, 20.301, 20.302, 
20.303 (1999).

2.  The October 1995 VA Form 9 was a timely appeal with 
respect to the RO's September 1995 decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302.

3.  No new and material evidence has been submitted to reopen 
a claim of entitlement to an earlier effective date for the 
grant of VA improved disability pension benefits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

In the years following service, the veteran filed several 
claims for VA improved disability pension benefits, i.e. 
entitlement to a permanent and total disability rating for 
pension purposes, the first being in February 1985.  He had 
been provided notice of his appellate rights over those years 
as well.  The Board previously denied such a claim--not for 
the first time--as recently as November 1988.

The veteran filed another claim, dated September 8, 1989, for 
VA improved disability pension benefits.  The RO denied this 
claim in an April 1990 rating decision, of which the veteran 
was notified by letter in May 1990.  That letter notes that a 
VA Form 1-4107 [notice of appellate rights] had been 
enclosed.  Subsequent correspondence from the veteran 
indicated that he still wished to pursue the claim.  
Eventually, following an October 1992 remand by the Board, 
the RO granted entitlement to VA improved disability pension 
benefits, and set the effective date of the award on the date 
of the September 8, 1989 claim.

In August 1993 the veteran filed a claim of entitlement to an 
earlier effective date for the grant VA improved disability 
pension benefits.  He asserted, in essence, that his 
condition had been the same in 1985 when he made his first 
pension claim as it was when the benefit was granted, and 
thus he felt he should receive retroactive payments back to 
the date of that earlier claim.

In a November 1993 letter, the RO denied the veteran's claim 
for an earlier effective date, and provided him with notice 
of his appellate rights.

The veteran filed a notice of disagreement in April 1994, 
again providing his address of record.

On July 22, 1994 the RO sent a statement of the case to the 
veteran at his address of record.  The accompanying cover 
letter informed the veteran that he could appeal the denial 
to the Board, and the RO noted that a VA Form 9 was enclosed 
for that purpose.

The RO then sent two letters to the veteran, one on July 26, 
1994 and the second on August 8, 1994, largely identical, 
both informing him that he was going to be scheduled for an 
examination to determine whether his disability level had 
changed.  Both letters reflect that they were sent to the 
veteran's address of record.

On August 18, 1994, the RO received a letter from the veteran 
in which he stated he had been "run over" by a truck on 
June 15, 1994.  He said that he would be unable to appear for 
his VA examination.  Although the return address he provided 
matched his address of record in Chicago, Illinois, he 
informed the RO that correspondence should instead be sent to 
him at his mother's address in Tennessee, where he was 
staying.  He indicated that he expected to be recovering over 
the next two months, and that he was under physician's orders 
not to travel before October 1, 1994.

A VA examination report from November 1994 reflects that the 
veteran was in the Chicago area at that time.  On VA 
psychiatric examination in November 1994, the veteran's 
complaints included nervousness and a sleep disturbance. 
Objectively, the veteran was anxious, but exhibited no signs 
of psychotic symptoms. He was considered capable of managing 
his benefits. The diagnosis was adjustment disorder with 
anxious mood secondary to physical problems.

In July 1995 the veteran wrote to the RO inquiring about the 
status of his earlier effective date claim.  In August 1995 
the RO again informed the veteran that he was not entitled to 
retroactive benefits.  In September 1995 the veteran filed a 
notice of disagreement with that determination.  A statement 
of the case was subsequently issued by the RO that month.  
The issue was stated to be whether new and material evidence 
had been submitted to reopen the claim an earlier effective 
date for pension benefits.  As the claim remained denied, the 
veteran then filed a substantive appeal in October 1995.


II.  Timeliness of appeal

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
issued, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  A substantive appeal consists of 
a properly completed VA Form 9 or correspondence containing 
the necessary information. 38 C.F.R. § 20.202.

The notice of disagreement and substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed unless notice has 
been received that the applicable VA records have been 
transferred to another VA office.  In that case the notice of 
disagreement or substantive appeal must be filed with the VA 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300.

If an appeal is not filed by the claimant or his or her 
representative, and the claimant is rated incompetent by the 
VA or has a physical, mental or legal disability which 
prevents the filing of an appeal on his or her own behalf, 
such may be filed by a fiduciary appointed to manage the 
claimant's affairs by the VA or a court, or by a person 
acting as next friend if the appointed fiduciary fails to 
take needed action or no fiduciary has been appointed.  
38 C.F.R. § 20.301.

Except e date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a supplemental 
statement of the case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal or the 
response to the supplemental statement of the case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA. A denial of a 
request for extension may be appealed to the Board.  
38 C.F.R. § 20.303.

All claimants have the right to appeal a determination made 
by the agency of original jurisdiction that the Board does 
not have jurisdictional authority to review a particular 
issue.  This includes questions relating to the timely filing 
and adequacy of the notice of disagreement and the 
substantive appeal.  Subject to review by courts of competent 
jurisdiction, only the Board will make final decisions with 
respect to its jurisdiction.  38 C.F.R. § 20.101(c).

In the instant case, the evidence shows that the RO mailed 
its July 22, 1994 decision to the veteran at his address of 
record.  There has been no evidence submitted that would show 
otherwise, and in fact, no credible evidence of record shows 
that the veteran did not actually receive it.

The veteran's August 18, 1994 letter to the RO tends to show 
that the July 26 and August 5, 1994 RO letters were received 
by the veteran, regardless of his purported accident.  It is 
worth noting, however, that those RO letters do not mention 
the actual date of the examination, which he stated in his 
letter.  Apparently the VAMC in the Chicago area where the 
examination was to be held provided him with that 
information.  In any event, these RO letters and the 
statement of the case were all sent to the same address of 
record and all were sent following the alleged date of the 
June 15, 1994 accident.  The Board does not see why the 
veteran would receive one piece of correspondence at his 
address of record but not some other piece of correspondence 
sent about the same time.  Moreover, even without that August 
1994 letter from the veteran, and aside from the veteran's 
obvious familiarity with VA appellate practice from his 
numerous claims over the years, all the evidence points to 
proper delivery of the statement of the case to his address 
of record prior to any notice that he may have temporarily 
moved.

The presumption of regularity that public officers have 
discharged their official acts in mailing official papers can 
be overcome only with clear evidence to contrary.  Davis v. 
Brown, 7 Vet. App. 298, 300 (1995); see also Mason v. Brown, 
8 Vet. App. 44, 53-55 (1995) (presumption of regularity 
applies to VA mailing of RO decision in same manner as it 
applies to the Board's mailing of its decision);  Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (same); Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (same), 
reconsidering 2 Vet. App. 62 (1992) (same).  The presumption 
of regularity is not rebutted in the instant case, and in 
fact, the evidence would indicate that the veteran likely did 
receive the July 1994 statement of the case.

Moreover, it is worth emphasizing that the August 18, 1994 
letter followed the July 1994 issuance of the statement of 
the case.  The "key" date here is not the purported June 
15, 1994 date of the accident, but the date that the RO 
received notice from the veteran that his address was 
different.  The RO had already met its obligation to provide 
the statement of the case sent to the address of record, and 
the Board is unaware of any additional obligation imposed to 
provide another statement of the case on the facts presented.

The very fact that the veteran communicated with the RO in 
his August 18, 1994 letter is evidence that he could have 
asked for an extension of time to file his appeal.  In fact, 
that is exactly what he was doing in that letter regarding 
the examination that was scheduled.  There is no evidence 
that he was unable or incompetent to file a timely appeal, 
and no credible reason proffered as to why a timely appeal 
might otherwise have been made. The November 1994 VA 
psychiatric examination report discloses no evidence that the 
veteran was mentally or physically incapable of filing a 
timely appeal. The Board notes that this case was apparently 
never transferred from Chicago, and there is no indication 
that the veteran communicated with any other RO, such as the 
RO in Nashville, Tennessee.  Interestingly, he had apparently 
returned to Chicago in November 1994, and yet his inquiry 
into the status of his claim did not come for many months 
thereafter.  Thus, the Board finds nothing in the record to 
show that the veteran timely filed his appeal, or required an 
extension to file, or was unable to file timely.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.300, 
20.301, 20.302, 20.303.

As the Court indicated, and as the Board likewise previously 
concluded in its September 1997 decision, the October 1995 
appeal was untimely with respect to the November 1993 RO 
decision on the merits of the effective date claim.  The 
Board, however, did not assume jurisdiction of the merits of 
the November 1993 decision in its September 1997 decision.  
The October 1995 appeal was timely, however, with respect to 
the RO's decision on whether new and material evidence had 
been presented to reopen the claim.  That issue, regarding 
whether there was new and material evidence to reopen the 
earlier effective date claim, involved a timely notice of 
disagreement, properly issued statement of the case and 
timely appeal, i.e. the October 1995 VA Form 9.  The Board 
decided the new-and-material-evidence issue in its September 
1997 decision, based upon this underlying development which 
had placed the claim in appellate status.  The Court has 
vacated that decision, remanding for the Board to determine 
its own jurisdiction on the issue.  As discussed, the Board 
has jurisdiction over the question of whether new and 
material evidence has been presented to reopen the claim at 
issue.38 U.S.C.A. §§ 7104, 7105.


III.  New and material evidence

When a claim is denied by an RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one-year period following the decision as prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except as 
may otherwise be provided by law.  38 U.S.C.A. § 7105(c); see 
also Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).  The exception to these rules is that if new 
and material evidence is secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C. 
§ 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Suttmann v. Brown, 5 Vet. App. 127, 135-36 (1993) (applying 
§ 5108 provisions for reopening final claims to RO decisions 
rendered final by operation of § 7105(c)).  Therefore, once a 
decision becomes final, the Board does not have jurisdiction 
to consider the previously adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (when new and material evidence has not 
been submitted in a previously disallowed claim further 
analysis is neither required, nor permitted); Fossie v. West, 
12 Vet. App. 1 (1998).

Since, as discussed supra, no appeal was timely filed with 
respect to the November 1993 RO determination, that decision 
became final.  The veteran's claim for an earlier effective 
date for the grant of VA improved disability pension benefits 
cannot be reopened unless new and material evidence has been 
submitted.

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably-likely-to-change-the-
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point,  38 C.F.R. § 3.156(a).  Per that regulation, Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156; Fossie, supra.

In applying the Hodge test, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") has 
elaborated that first, it must be determined whether new and 
material evidence has been presented.  If so, then second, it 
must be determined whether a well-grounded has been 
presented.  If the claim is well grounded, then the claim may 
be reopened adjudicated upon the merits.  Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Since the RO's last denial of whether the veteran is entitled 
to an earlier effective date for the grant of his VA pension 
benefits, he has merely reiterated his arguments.  The 
veteran's assertion--that his condition has been just as 
disabling since he originally applied for pension in 1985--is 
irrelevant to this case.  He had already made that contention 
and had the chance to appeal the RO's determination to the 
contrary.  He failed to do so, and as noted, the RO decision 
became final.  Absent new and material evidence being 
submitted, the veteran is not entitled to reargue the merits 
of the case.  Merely repeating his lay opinion about the 
level of his disability does not amount to new and material 
evidence.  It is merely cumulative of what he has already 
said which was previously rejected by the RO.  He has 
submitted nothing more.  A repeated disagreement with a 
decision, without any support, is not even evidence at all.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge.

The Board notes that in this case, even if the veteran had 
somehow prevailed and had this claim reopened, he could not 
obtain an earlier effective date prior to the November 1988 
Board decision denying the underlying claim for pension, 
absent a finding of clear and unmistakable error in that 
decision.

Since no new and material evidence has been presented, the 
Board's consideration must stop here.  There can be no 
further inquiry as to whether or not the claim may be well-
grounded.  Butler v. Brown, 9 Vet. App. 167 (1996); see 
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999); Hodge.


ORDER

No timely appeal having been filed with respect to the 
November 1993 RO determination, the Board has no jurisdiction 
to consider that determination on the merits; the appeal on 
this issue is denied.

No new and material evidence having been presented, the claim 
of entitlement to an earlier effective date for the grant of 
VA improved disability pension benefits is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


- 13 -




- 1 -


